Exhibit 10.75


header.jpg [header.jpg]
        
Without Prejudice
Private & Confidential




February 8, 2018




Bruce Cousins




Re:    Termination and Severance Agreement
Further to our recent discussions, set out below are the terms we have agreed
upon regarding the ending of your employment with Arbutus Biopharma Corporation
(the “Company”). Please review the letter and enclosure carefully and seek any
advice you deem appropriate.




1.
Your last day of work will be February 16, 2018 (the “Termination Date”). You
will receive any earned but unpaid Base Salary, a bonus of USD$115,000 for the
2017 calendar year, and any accrued and unused vacation time as of this date.



2.
Subject to you executing and returning the attached Release within 60 days of
the Termination Date, you will be provided with a lump sum, all-inclusive
payment in the amount of $525,000 USD, less required deductions. This payment
represents your Base Salary for a period of eighteen (18) months, as set out in
paragraphs 2(a) and 6(b)(i) of your August 4, 2015 Employment Agreement.



In addition, you will be paid USD$15,385, which represents payment of a
pro-rated bonus based on the average actual bonus paid over the previous three
calendar years, as set out in paragraph 6(b)(ii) of your Employment Agreement.


3.
As per paragraph 6(b)(iii) of your Employment Agreement, you are eligible for
the continuation of coverage under Arbutus’ company group benefits plan(s) that
you and your dependents are eligible to receive for the earlier of (x) a period
of up to 24 months from the Termination Date, or (y) until you become eligible
to receive health insurance benefits under any other employer’s group health
plan.



4.
Except as noted in paragraphs 3 and 5 of this letter, no other payments will be
provided to you and no perquisites or benefits of any nature or kind will be
provided or continued, including those set out in paragraphs 6(b)(iii) of your
Employment Agreement.



5.
As per the Arbutus Stock Option Plan, you have three months from the Termination
Date to exercise any vested stock options that have been allocated to you.
Please contact Jean Jen if you require assistance with the procedure for
exercising stock options.










--------------------------------------------------------------------------------

Exhibit 10.75








6.
Release



The payments and other terms described above are in full satisfaction of all
matters and claims related to your employment with the Company and as such we
will require you to sign a release in favour of the Company. A copy of the
Release is enclosed.


7.
Consulting



Following your Termination Date, you will enter in to a consulting agreement
with the Company, the principal terms of which will be that you will provide
transitional business management services to the Company for a period of six (6)
months. A formal consulting agreement will be provided to you in due course.


Per recent Compensation Committee approval, any options granted to you will
continue to vest during the consulting contract and will expire six (6) months
after the consulting contract terminates unless exercised by you.


8.
Confidentiality, Non-Competition and Non-Solicitation



We take this opportunity to remind you of your on-going obligations to the
Company regarding Confidentiality, Non-Competition and Non-Solicitation as set
out in your Employment Agreement. By signing this letter and accepting the
payments referred to above, you acknowledge and agree that you are bound by
these obligations.


Notwithstanding anything in this letter, the attached General Release or the
Confidentiality, Non-Competition and Non-Solicitation as set out in your
Employment Agreement (collectively, the “Agreements”), nothing in the Agreements
prohibits you from reporting possible violations of United States federal law or
regulation to any United States governmental agency or entity, including but not
limited to the Department of Justice, the Securities and Exchange Commission,
the Congress, and any agency Inspector General, or making other disclosures that
are protected under the whistleblower provisions of United States federal law or
regulation without prior authorization from or any notice to the Company.




I trust the above terms are an accurate reflection of our agreement. To confirm
your acceptance and to allow us to process the payment and expeditiously address
the other matters, I ask that you sign the enclosed duplicate copy of this
letter and return it to me on or before February 16, 2018. Your signature will
constitute a binding agreement between you and the Company. Please also ensure
that you sign (in the presence of a witness) and return to me the enclosed
Release no later than 60 days from the Termination Date.



































--------------------------------------------------------------------------------

Exhibit 10.75










Bruce, thank you for your service to the Company and best wishes in your future
endeavours.
Yours truly,




/s/ Mark Murray,
President and Chief Executive Officer
/encls






Accepted and agreed by Bruce Cousins:


Date
/s/ Bruce Cousins




















































































--------------------------------------------------------------------------------

Exhibit 10.75












GENERAL RELEASE


The Executive agrees, for himself, his spouse, heirs, executor or administrator,
assigns, insurers, attorneys, and other persons or entities acting or purporting
to act on his behalf (the “Executive’s Parties”), to irrevocably and
unconditionally release, acquit, and forever discharge the Company, its
affiliates, subsidiaries, directors, officers, employees, shareholders,
partners, agents, representatives, predecessors, successors, assigns, insurers,
attorneys, benefit plans sponsored by the Company, and said plans’ fiduciaries,
agents and trustees (the “Company’s Parties”), from any and all actions, causes
of action, suits, claims, obligations, liabilities, debts, demands, contentions,
damages, judgments, levies, and executions of any kind, whether in law or in
equity, known or unknown, which the Executive’s Parties have, have had, or may
in the future claim to have against the Company’s Parties by reason of, arising
out of, related to, or resulting from the Executive’s employment with the
Company or the termination of that employment. This release specifically
includes without limitation any claims arising in tort or contract, any claim
based on wrongful discharge, any claim based on breach of contract, any claim
arising under federal, state or local law prohibiting race, sex, age, religion,
national origin, handicap, disability, or other forms of discrimination, any
claim arising under federal, state, or local law concerning employment
practices, and any claim relating to compensation or benefits. It is understood
and agreed that the waiver of benefits and claims contained in this section does
not include (a) a waiver of the right to payment of any vested, non-forfeitable
benefits to which the Executive or a beneficiary of the Executive may be
entitled under the terms and provisions of any employee benefit plan of the
company which have accrued as of the Date of Termination, and (b) does not
include a waiver of the right to benefits and payment of consideration to which
the Executive may be entitled under this Agreement or any of the agreements
contemplated by this Agreement (including the indemnification agreement and the
stock option agreement). The Executive acknowledges that he is entitled to only
the severance benefits and compensation set forth in this Agreement, and that
all other claims for any other benefits or compensation are hereby waived,
except those expressly stated in the preceding sentence.


Executive agrees that he will not make any derogatory statements, either oral or
written, or otherwise disparage any of the Company’s Parties or their products,
employees, services, work and/or employment.


The Company agrees that it will not make any derogatory statements, either oral
or written, or otherwise disparage any of the Executive’s Parties.


The Executive hereby acknowledges his understanding that under this Agreement he
is releasing any known or unknown claims he may have.


The Executive expressly waives and relinquishes all rights and benefits under
that section and any law of any jurisdiction of similar effect with respect to
his release of claims.




[Signature Page Follows]





--------------------------------------------------------------------------------

Exhibit 10.75


    
IN WITNESS WHEREOF I have hereunto set my hand this1 16 day of. February 2018.




SIGNED, SEALED and DELIVERED by Bruce Cousins in the presence of:






Signature




Name


Address






Occupation
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
/s/ Bruce Cousins










